DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The replacement drawings filed 5/23/2022 are accepted; the drawings more clearly show the inner diameter of the water guide cover mounting portion increasing from top to bottom and the angles recited in claim 1. 
Claims 1-17 are pending. Claim 1 is amended and claim 17 is new. 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art fails to teach or disclose each of the claimed features, including the rotary tub having an inner diameter increasing gradually from a bottom to top, water guide cover located in the rotary tub, wherein an angle alpha between the water guide cover mounting portion and a vertical direction is less than an angle beta between the circumferential wall of the tub body and the vertical direction, in combination with the other features of claim 1. The closet prior art of record Masashi (JP 2013141508, previously cited in the IDS filed 8/4/2021) discloses a tubular duct 35b which received water during dewatering steps, however, is not formed with the angles as claimed with angles alpha and beta and being a duct located outside the rotary tub as recited in claim 1 and supported by Applicant’s illustrations in Figure 7.  For these reasons, claim 1, and all claims depending therefrom are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu and Th 10-2pm, F 10-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711